Citation Nr: 0709337	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-05 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
shrapnel wound, right foot.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
shrapnel wound, left leg.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.

5.  Basic eligibility for nonservice connected VA pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had recognized Philippine 
Guerilla active service from March 1943 to December 1945.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2005 the Board granted the 
veteran's motion to advance his appeal on the docket.  In 
June 2006, the Board remanded the case to schedule the 
veteran for a videoconference hearing.  He did not report for 
the scheduled hearing.

The issues of whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for shrapnel wound, right foot; shrapnel wound, 
left leg; and arthritis are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Coronary artery disease was not manifested during service 
or for many years thereafter; there is no competent evidence 
of record linking the veteran's coronary artery disease to 
his service.  

2.  It is certified that the veteran's only recognized 
service was with a Philippine guerrilla unit from March 1943 
to December 1945.




CONCLUSIONS OF LAW

1.  Service connection is not warranted for coronary artery 
disease.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006). 

2.  The veteran's service is not qualifying service for VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 
107, 1521 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

With respect to the claim seeking service connection for 
coronary artery disease, the veteran was provided the notice 
required by the VCAA by letters dated in October 2001, 
December 2001, and November 2003.  The RO specifically 
informed the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.  While complete notice was 
not provided prior to the initial adjudication of the matter, 
the claim was readjudicated after essentially complete notice 
was given (see August 2005 supplemental statement of the case 
(SSOC)), and the veteran has had the opportunity to respond.  
He is not prejudiced by any notice timing deficiency.  As the 
Board is denying the claim for service connection, no 
disability rating or effective date will be assigned.  There 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claims folder contains relevant VA and private medical 
records.   The veteran has not identified any other 
outstanding evidence to be obtained.  The Board finds that a 
medical nexus opinion is not necessary because there is no 
evidence of pertinent pathology in service and the initial 
findings of chronic pathology were made decades following 
service.  Thus, while there are current findings of coronary 
artery disease there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in the years following service, 
and that the first suggestion of pertinent disability was 
many years after active duty, relating current disability to 
service would certainly be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  It is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

With respect to the claim seeking nonservice-connected 
pension benefits, the record includes service department 
verification of the appellant's service.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding, the Board's review is limited to 
interpreting the pertinent law and regulations.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).  

Nonetheless, a July 2006 statement of the case explained the 
basis for the denial of the claim, outlined the evidence 
considered, and outlined the controlling regulations.  The 
appellant has not submitted any evidence suggesting that 
recertification of his service is necessary. 

II.  Factual Background

The veteran's service medical records are unavailable.  
However, the record does contain processing papers for the 
veteran's period of service which show the veteran's account 
of his service completed in February 1946; he indicated at 
that time that he had not received treatment for any 
illnesses in service.

The veteran was treated for hypertensive arteriosclerotic 
heart disease in November 1991.  Private medical records show 
treatment for chest pain and coronary artery disease in 1994.  
The veteran underwent coronary artery bypass surgery in 
November 1994.  Recent private medical treatment records show 
continuing complaints related to coronary artery disease.

III.  Legal Criteria and Analysis

Coronary Artery Disease

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.
Where cardiovascular disease is manifest to a compensable 
degree within one year after qualifying service, it shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The evidence presented does not sow that cardiovascular 
disease was manifest during the appellant's active military 
service or for many years thereafter.  The initial documented 
manifestation of any cardiovascular problem was in 1991, when 
arteriosclerotic heart disease was diagnosed.  In the absence 
of any competent evidence showing cardiovascular disease in 
service or in the first year after service, or relating 
current coronary artery disease to service, the Board is 
unable to identify any basis to grant service connection for 
the coronary artery disease.

The appellant offers own general arguments as to why he 
believes he has a heart disorder related to his military 
service.  However, he has not shown, nor claims, that he is a 
medical expert, competent to render medical opinions.  
Therefore, his opinion is insufficient to relate his 
cardiovascular disability to his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.




Basic Eligibility for Nonservice-connected Pension Benefits

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  When the 
claimant does not submit evidence of service or the evidence 
does not meet the requirements of this section, the VA shall 
request verification of service from a service department.  
38 C.F.R. § 3.203(c).  

The record includes a United States service department 
verification of service.  As service department 
certifications of service are binding on VA, there is no 
additional evidence for the veteran to provide.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency and indemnity 
compensation, and burial allowance.  However, it is not 
qualifying service for VA pension benefits.  38 U.S.C.A. §§ 
107, 1521; 38 C.F.R. §§ 3.40, 3.41.

The service department has certified the veteran had 
recognized guerrilla service from March 194e to December 
1945.  He does not dispute that his service was as certified.  
Under the controlling law and regulations outlined above, his 
service as a guerilla (while qualifying for VA compensation 
benefits) is not qualifying service for the pension benefit 
sought.  In cases such as this, where the law is dispositive, 
the claim must be denied (or the appeal to the Board 
terminated) because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).
ORDER

Service connection for coronary artery disease is denied.

Basic eligibility for VA nonservice-connected pension 
benefits is denied.


REMAND

A final Board decision dated in November 1985 denied the 
veteran's claims for service connection for shrapnel wound, 
right foot; shrapnel wound, left leg; and arthritis, based on 
findings that the disabilities were not manifested in service 
or, in the case of arthritis, in the first postservice year 
(essentially, that they were unrelated to the veteran's 
service).  A rating decision in November 1995 found that new 
and material evidence had not been received to reopen the 
claims.  After filing a notice of disagreement and receiving 
a statement of the case (SOC), the veteran did not perfect 
his appeal, and the November 1995 rating decision became 
final (and is the final decision in these matters).  In July 
2001 the appellant, in essence, sought to reopen the claims.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, notice to the 
claimant must include notice regarding the meaning of new and 
material evidence (to include with some specificity of what 
would be new and material evidence), as well as what evidence 
and information was necessary to substantiate the underlying 
claim.

Here, while the veteran has received ample notice of what is 
necessary to substantiate the underlying claims, he has not 
been provided adequate notice regarding a claim to reopen in 
accordance with the Court's guidelines in Kent.  Furthermore, 
the January 2003 SOC and the subsequent supplemental SOCs 
included the current definition of new and material evidence, 
which does not apply as the instant claims to reopen were 
filed prior to August 29, 2001 (in July 2001.)

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran notice 
advising him that because there was a prior 
final denial of his claims, i.e., the prior 
Board and the November 1995 rating decisions, 
he must submit (VA must receive) new and 
material evidence to reopen the claims, and the 
further notice required in such claims in 
accordance with the Court's decision in Kent, 
supra.  The notice must specifically include 
the appropriate (pre-August 29, 2001) 
definition of new and material evidence (i.e. 
38 C.F.R. § 3.156(a)).  He must also be 
specifically advised that because his claims 
were previously denied because shrapnel wounds 
were not shown to have been incurred in 
service, and arthritis was not shown to be 
related to service, for evidence to be new and 
material, it would have to address the matters 
of a nexus between any current claimed 
disabilities and his service, i.e., it must be 
competent evidence that tends to show that 
shrapnel wounds were incurred in service and 
that arthritis was manifested in service, or in 
the first postservice year, or is related to 
trauma in service.  He should have ample 
opportunity to respond.

2.  The RO should then review the record, 
arrange for any further development suggested 
by the veteran's response, and readjudicate the 
claims.  If any claim continues to be denied, 
the veteran and his representative should be 
furnished an appropriate supplemental SOC and 
afforded the opportunity to respond.  The case 
should then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


